1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5

6     In re: Douglas E. Miles                                Case No. 2:21-ms-00007
      Attorney at Law, Bar No. 4007
7                                                           ORDER OF SUSPENSION

8

9
10

11

12           On February 4, 2021, this Court entered an Order to Show Cause (“OSC”), mailed

13   via certified mail with a Certified Mail Return Receipt. (ECF No. 1.) However, the Order

14   to Show Cause was returned from the United States Postal Service marked “Returned to

15   sender-Unable to forward.” (ECF No. 3.) Regardless, the OSC provided Mr. Miles with 30

16   days to respond with reasons why he should not be suspended from the practice of law

17   in this Court. (ECF No. 1.) No response has been received from Mr. Miles. Failure to

18   respond within thirty 30 days warrants an Order of Suspension. See LR IA 11-7.

19          It is therefore ordered that Douglas E. Miles, Bar No. 4007, is hereby suspended

20   from practice in the United States District Court for the District of Nevada.

21          DATED THIS 3rd Day of June 2021.

22

23
                                               MIRANDA M. DU
24                                             CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
28
1                                  CERTIFICATE OF SERVICE

2    Pursuant to Fed. R. Civ. P. 5(b) and LR 5-1, I hereby certify that I am an employee of

3    the United States District Court, and that on this 3rd Day of June 2021, I caused to be

4    served a true and correct copy of the foregoing Order to Show Cause to the following

5    parties via Certified Mail, Return Receipt Requested via the United States Postal Service,

6    in a sealed envelope, postage prepaid, to the following address:

7                        Douglas E. Miles
                         575 Anton Blvd Suite 300
8                        Costa Mesa, CA 92626
9
           Certified Mail No.: 7018 3090 0001 1133 3044
10

11
                                /s/ Lorena Q.
12                              Deputy Clerk
                                United States District Court,
13                              District of Nevada
14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                                 2
